Case 2:20-cr-00042-KS-MTP Document 5 Filed 12/14/20 Page 1 of 7

 

SOUTHERN DISTRICT OF MISSISSIPP]
ILED

PLEA AGREEMENT

  

DEC 1 2020

 

 

 

 

 

 

 

 

 

 

_ ARTHUR JOHNSTON
; eT
Subject Date
‘United States v. Charles Chandler Smith December 3, 2020
Criminal No. 2:20-cr-00042-KS-MTP
To; From: ;
Robert McDuff, Esq. Kathlyn Van Buskirk
767 N Congress Street Assistant United States Attorney
Jackson, MS 39202 Southern District of Mississippi

Criminal Division

Charles Chandler Smith, the Defendant herein, and Robert McDuff, attorney for
Defendaui have been notified and understand and agree to the items contained herein, as well as
in the Plea Supplement, and that: J

1. Count of Conviction, It is understood that as of the date of this plea agreement,
Defendant and Defendant’s attorney have indicated that Defendant desires to plead guilty to Count
1 of the information,

2. Sentence. Defendant understands that the penalty for the offense charged in

. Count 1 of the information, charging a violation of 26 U.S.C. § 7206(1), is not more than three (3)
years in prison; a term of supervised release of not more than one (1) year; and a fine of up to
$100,000, Defendant further understands that if'a term of supervised release is imposed, that term
will be in addition to any prison sentence Defendant receives; further, if any of the terms of
Defendant’s supervised release are violated, Defendant can be returned to prison for the entire
. term of supervised release, without credit for any time already served on the term of supervised
release prior to Defendant’ s violation of those conditions, It is further understood that the Court

may require Defendant to pay restitution in this matter in accordance with applicable law.

Defendant further understands that Defendant is liable to make restitution for the full amount of

 
Case 2:20-cr-00042-KS-MTP Document 5 Filed 12/14/20 Page 2 of 7

the loss determined by the Court, to include relevant conduct, which amount is not limited to the
count of conviction, Defendant further understands that if the Court orders Defendant to pay
restitution, restitution payments cannot be made to the victim directly but must be made to the
Clerk of Court, Southern District 6f Mississippi. |

2(a). Defendant agrees that his unreported taxable income for criminal purposes for the
year 2014 was $1,305,090, which resulted in a total tax-loss of $494,444. As a result of these
actions, Defendant agrees that the loss, for purposes of sentencing and pursuant to USSG § 2TL1,
is $494,444, While Defendant agrees that the tax loss for purposes of his guilty plea and
sentencing in this case is $494,444, he agrees to cooperate with the Collection Division of the
Internal Revenue Service regarding the payment of all taxes, interest, and penalties due and owing.
Defendant agrees that the Collection Division may use information obtained as a result of this
criminal investigation in any civil proceedings to collect taxes due and owing. Defendant agrees
that he is liable for the civil fraud penalty imposed by 26 U.S.C. § 6663 on the understatement of
tax for the year 2014. Defendant agrees to file, prior to sentencing, complete and correct tax
returns for the years 2014, 2015, 2016, 2017, and 2018 and to provide the IRS with information
regarding these years and pay all additional taxes, penalties, and interest due and owing, and the
appropriate schedule of payments will be determined and set by the Court. Defendant agrees not
to file thereafter any claims for.a refund of taxes, penalties, or interest for amounts attributable to
the returns filed incident to the plea; and Defendant agrees to sign a closing agreement with the
IRS, within 60 days of the date of the guilty plea, allowing the IRS to assess and collect enumerated
amounts of tax due and owing for years 2014, 2015, 2016, 2017, and 2018.

3. Determination of Sentencing Guidelines. It is further understood that the United
States Sentencing Guidelines are advisory only and that Defendant and Defendant’s attorney have

discussed the fact that the Court must review the Guidelines in reaching a decision as to the

2

 
Case 2:20-cr-00042-KS-MTP Document 5 Filed 12/14/20 Page 3 of 7

appropriate sentence in this case, but the Court may impose a sentence other than. that indicated by
the Guidelines if the Court finds that another:sentence would be more appropriate, Defendant
specifically acknowledges that Defendant is not relying upon anyone’s calculation. of a particular
Guideline range for the offense to which Defendant is entering this plea, and recognizes that the
Court will make the final determination of the sentence and that Defendant may be sentenced up
to the maximum penalties set forth above.

4. Breach of This Agreement and Further Crimes, It is further understood that
should Defendant fail or refuse as to any part of this plea agreement or commit any further crimes,
then, at its discretion, the U.S. Attorney may treat such conduct as a breach of this plea agreement
and Defendant’s breach shall be considered sufficient grounds for the pursuit of any prosecutions
which the U.S. Attorney has not sought as a result of this plea agreement, including any such
prosecutions that might have been dismissed or otherwise barred by the Double Jeopardy Clause,
and any federal criminal violation of which this office has knowledge.

5. Financial Obligations. It is further understood and specifically agreed to by
Defendant that, at the time of the execution of this document or at the time the plea is entered,
Defendant will then and there pay over the special assessment of $100.00 per count required by
18 U.S.C. § 3013, to the Office of the United States District Court Clerk; Defendant shall thereafter
produce proof of payment to the U.S. Attorney or the U.S, Probation Office. If the Defendant is
adjudged to be indigent, payment of the special assessment at the time the plea is entered is waived,
but Defendant agrees that it may be made payable first from any funds available to Defendant
while Defendant is incarcerated. Defendant understands and agrees that, pursuant to 18 U.S.C. §
3613, whatever monetary penalties are imposed by the Court will be due and payable immediately
and subject to immediate enforcement by the United States as provided in § 3613. Furthermore,

Defendant agrees to complete a Department of Justice Financial Statement no later than the day -

 
Case 2:20-cr-00042-KS-MTP Document 5 Filed 12/14/20 Page 4 of 7

the guilty plea is entered and provide same to the undersigned AUSA.-. Defendant also agrees to
. provide all of Defendant’s financial information the Probation Office : and, if requested, to

participate in a pre-sentencing debtor’s examination. _ If-the Court. imposes a schedule of
payments, Defendant understands that the schedule of payments is merely.a minimum schedule of
payments and not the only method, nor a limitation on the methods, available to the United States
to enforce the judgment. If Defendant is incarcerated, Defendant agrees to participate in the
Bureau of Prisons’ Inmate Financial Responsibility Program regardless of whether the Court
specifically directs participation or imposes a schedule of payments. Defendant understands and
agrees that Defendant shall participate in the Treasury Offset Program until any and all monetary
penalties are satisfied and paid in full by Defendant.

6. Transferring and Liquidating Assets. Defendant understands and agrees that
Defendant is prohibited from transferring or liquidating any and all assets held or owned by
Defendant as of the date this Plea Agreement is signed. Defendant must obtain prior written
approval from the U.S, Attomey’s Financial Litigation Unit prior to the transfer or liquidation of
any and all assets after this Plea Agreement is signed and if Defendant fails to do so the Defendant
understands and agrees that an unapproved transfer or liquidation of any asset shall be deemed a
fraudulent transfer or liquidation.

7. Future Direct Contact with Defendant. Defendant and Defendant’s attorney
acknowledge that if forfeiture, restitution, a fine, or special assessment or any combination of
forfeiture, restitution, fine, and special assessment is ordered in Defendant’s case that this will
require regular contact with Defendant during any period of incarceration, probation, and
supervised release. Further, Defendant and Defendant’s attorney understand that it is essential
that defense counsel contact the U.S. Attorney’s Financial Litigation Unit immediately after

sentencing in this case to confirm in writing whether defense counsel will continue to represent

 
Case 2:20-cr-00042-KS-MTP Document 5 Filed 12/14/20 Page 5 of 7

‘Defendant in this case and in matters involving the collection of the financial obligations imposed
- by the Court. If the U.S. Attorney does not receive any written acknowledgment from-defense
counsel within two weeks from the date of the entry of Judgment in this case, the U.S. Attorney
will presume that defense counsel no longer represents Defendant and the Financial Litigation Unit
- will communicate directly with Defendant regarding collection of the financial obligations
imposed by the Court. Defendant and Defendant’s attorney understand and agree that such direct
contact with Defendant shall not be deemed an improper ex parie contact with: Defendant if
defense counsel fails to notify the U.S. Attorney of any continued legal representation within two
weeks after the date of entry of the Judgment in this case,

8. Waivers. Defendant, knowing and understanding all of the matters aforesaid,
including the maximum possible penalty that could be imposed, and being advised of Defendant’s
rights to remain silent, to trial by jury, to subpoena witnesses on Defendant’s own behalf, to
confront the witnesses against Defendant, and to appeal the conviction and sentence, in exchange
for the U.S. Attorney entering into this plea agreement and accompanying plea supplement, hereby
expressly waives the following rights (except that Defendant reserves the right to raise ineffective
assistance of counsel claims):

a, the right to appeal the conviction and sentence imposed in this case, or the

manner in which that sentence was imposed, on the grounds set forth in 18 U.S.C, § 3742,

of on any ground whatsoever, and

b. the right to contest the conviction and sentence or the manner in which the

sentence was imposed in any post-conviction proceeding, including but not limited to a

motion brought under 28 U.S.C. § 2255, and any type of proceeding claiming double

jeopardy or excessive penalty as a result of any forfeiture ordered or to be ordered in this

case, and

 
Case 2:20-cr-00042-KS-MTP Document 5 Filed 12/14/20 Page 6 of 7

c. any tight to seek attorney fees and/or costs under the Hyde Amendment, 18 -:
U.S.C. § 3006A, and the Defendant acknowledges that the government’s position in the
instant prosecution was not vexatious, frivolous, or in bad faith, and
d.. all rights, whether asserted directly or by a representative, to request or .
receive from any department or agency of the United States any records pertaining to the
investigation or prosecution of this case, including without limitation any records that may
be sought by Defendant or by Defendant’s representative under the Freedom of
Information Act, set forth at 5 U.S.C. § 552, or the Privacy Act of 1974, at 5 U.S.C, § 552a.
€, Defendant further acknowledges and agrees that any factual issues
regarding the sentencing will be resolved by the sentencing judge under a preponderance
of the evidence standard, and Defendant waives any right to a jury determination of these
sentencing issues. Defendant further agrees that, in making its sentencing decision, the
district court may consider any relevant evidence without regard to its admissibility under
the rules of evidence applicable at trial.
Defendant waives these rights in exchange for the United States Attorney entering
into this plea agreement and accompanying plea supplement.
9, Complete Agreement. It is further understood that this plea agreement and the
plea supplement completely reflects all promises, agreements and conditions made by and between

the United States Attorney’s Office for the Southern District of Mississippi and Defendant.

 
Case 2:20-cr-00042-KS-MTP Document 5 Filed 12/14/20 Page 7 of 7

Defendant and Defendant’s attorney of record declare that the terms of this plea
agreement have been:

READ BY OR TO DEFENDANT;

EXPLAINED TO DEFENDANT BY. DEFENDANT’S ATTORNEY;
UNDERSTOOD BY DEFENDANT;

VOLUNTARILY ACCEPTED BY DEFENDANT; and

AGREED TO AND ACCEPTED BY DEFENDANT.

Wee Soe

WITNESS OUR SIGNATURES, as set forth below.

D. MICHAEL HURST, JR.
United States Attorney

San fears (2/14 [202
Kathlyn Van Buskirk, Assistant United States Attorney Date
Sara Elizabeth Porter, Trial Attorney

  

 

| 2 MM laqpe
Charles Chandler Smith Date
Defen
A
( i (2/! " / 7-0
Robert McDuff V | Date
Attorney for Defendant
